             Case 1:19-cv-01835 Document 1 Filed 02/27/19 Page 1 of 16



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

  AMERICAN IMMIGRATION COUNCIL
  and KATHRYN O. GREENBERG
  IMMIGRATION JUSTICE CLINIC AT
  THE BENJAMIN N. CARDOZO                             Civil Action No. ______________________
  SCHOOL OF LAW,

                 Plaintiffs,                          COMPLAINT FOR DECLARATORY
                                                      AND INJUNCTIVE RELIEF
                 v.

  EXECUTIVE OFFICE FOR
  IMMIGRATION REVIEW and
  U.S. DEPARTMENT OF JUSTICE,

                 Defendants.

                                        INTRODUCTION

       1.      This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552

et seq., seeking to compel the Executive Office for Immigration Review (“EOIR”), a component

of the U.S Department of Justice (“DOJ”), to immediately release records containing information

about its policies and practices for adjudicating motions for stays of removal filed in conjunction

with motions to reopen or reconsider final orders of removal. Such motions serve as critical

mechanisms to prevent the devastating—and at times life-threatening—consequences of unlawful

or unjust deportations.

       2.      While these mechanisms have long played an important role in our immigration

system, their availability has become especially critical in the wake of the increased and aggressive

immigration enforcement that has characterized the Trump Administration. Beginning in early

2017, U.S. Immigration and Customs Enforcement (“ICE”) began to apprehend, detain, and

attempt to quickly deport large numbers of people who had been ordered removed many years ago,

but continued to reside in the United States, frequently with the federal government’s permission.
                                                 1
             Case 1:19-cv-01835 Document 1 Filed 02/27/19 Page 2 of 16



Given the often significant period of time that has elapsed since the issuance of these removal

orders, subsequent changes in immigration law, and changed conditions in their countries of origin,

many individuals subject to the old removal orders now have new bases to reopen their removal

proceedings, including meritorious claims for persecution-based relief.

       3.      The U.S. immigration regime provides mechanisms to prevent unlawful

deportations, including in cases where noncitizens previously ordered removed now face potential

persecution or torture in their countries of origin: noncitizens have the statutory right to move

EOIR to reopen or reconsider their cases and an administrative right to seek a stay of deportation

pending adjudication of their motion to reopen or reconsider. These longstanding legal avenues

for temporarily delaying or preventing deportation exist for a critically important reason: to prevent

the worst consequences of deportation for people who qualify for protection, have a newly

acquired basis to remain in the country, or whose removal order resulted from an unlawful process.

       4.      However, EOIR’s current practices often render these mechanisms meaningless for

noncitizens and the attorneys who represent them. Operating in total opacity, EOIR routinely

denies stay requests with no explanation, at the eleventh hour, and in ways that functionally deny

noncitizens their statutory right to seek a judicial stay of removal in conjunction with a petition for

review of a final decision on their motion in federal court. As a consequence, noncitizens are

frequently deported to countries where they face persecution, and, all too often, subsequently

prevented from vindicating their rights through the motion to reopen process from outside the

country.

       5.      Given the uptick in enforcement against longtime immigrant communities, there is

an urgent need to inform the public about EOIR’s policies and practices with respect to motions

to stay the execution of removal orders filed in conjunction with motions to reopen. EOIR has


                                                  2
              Case 1:19-cv-01835 Document 1 Filed 02/27/19 Page 3 of 16



repeatedly refused to make public this critical information that is necessary to (1) allow the public,

including courts, to assess the degree to which the filing of a stay motion and motion to reopen

comports with       individuals’ constitutional, statutory, and regulatory rights; and (2) provide

guidance for noncitizens and their attorneys to make informed decisions about how to proceed in

cases with extremely fast timelines where failing to prevent deportation would expose a noncitizen

to imminent persecution and irreparable harm, particularly where the practice of the Board of

Immigration Appeals (“BIA”)1 differs from what little stated policy guidance is publicly available.

        6.       For these reasons, Plaintiffs American Immigration Council and the Kathryn O.

Greenberg Immigration Justice Clinic at the Benjamin N. Cardozo School of Law (hereinafter “the

Plaintiffs”) submitted two FOIA requests to EOIR seeking records and data that reflect EOIR’s

current policies and practices regarding motions for a stay of removal and motions to reopen or

reconsider removal orders. The first FOIA request was filed on July 17, 2018, and the second was

filed on November 19, 2018. Months later and despite diligent administrative advocacy by the

Plaintiffs, EOIR has refused to adequately search for or produce the vast majority of the requested

records. As a result, clear guidance on ways to effectively exercise these statutory and regulatory

rights remain unclear, to the detriment of noncitizens, their attorneys, and courts.

                                     JURISDICTION AND VENUE

        7.       This Court has jurisdiction pursuant to 5 U.S.C. §§ 552(a)(4)(B), (a)(6)(C)(i),

(a)(6)(E)(iii). Because this action arises under FOIA against an agency of the United States, this

Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

        8.       Venue lies in this District under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e).




1
 The Board of Immigration Appeals is the tribunal responsible for appellate adjudication within EOIR. See
8 C.F.R. § 1003.0(a).
                                                        3
             Case 1:19-cv-01835 Document 1 Filed 02/27/19 Page 4 of 16



       9.      This Court has jurisdiction to grant declaratory and further necessary or proper

relief pursuant to 5 U.S.C. §§ 552(a)(4)(B) and (a)(6)(E)(iii), 28 U.S.C. §§ 2201–2202 and Federal

Rules of Civil Procedure 57 and 65.

       10.     The Plaintiffs have exhausted any and all administrative remedies in connection

with these FOIA requests.

                                            PARTIES

       11.     Plaintiff American Immigration Council (“the Council”) is a tax-exempt, not-for-

profit educational and charitable organization under Section 501(c)(3) of the Internal Revenue

Code, with its principal place of business at 1331 G Street NW, Suite 200, Washington, D.C.

20005. Founded in 1987, the Council works to increase public understanding of immigration law

and policy, advocate for the fair and just administration of our immigration laws, protect the legal

rights of noncitizens, and educate the public about the enduring contributions of America’s

immigrants. Through its research and analysis, the Council has become a leading resource for

policymakers and opinion makers at the national, state, and local levels who seek to understand

the power and potential of immigration and to develop policies that are based on facts rather than

myths. The Council also seeks, through court action and other measures, to hold the government

accountable for unlawful conduct and restrictive interpretations of the law and for failing to ensure

that the immigration laws are implemented and executed in a manner that comports with due

process.

       12.     Plaintiff Kathryn O. Immigration Justice Clinic (“the Clinic”) is an educational and

advocacy not-for-profit legal practice based at the Benjamin N. Cardozo School of Law, with its

office and principal place of business at 55 Fifth Avenue, Floor 11, New York, New York 10003.

The Clinic was founded in 2008 to provide pro bono legal representation to indigent immigrants


                                                 4
              Case 1:19-cv-01835 Document 1 Filed 02/27/19 Page 5 of 16



facing deportation, as well as community-based organizations, in both public policy and litigation

efforts. In carrying out this work in the interests of its individual clients and the public, the Clinic

has established itself as a leader in the dissemination of critically important information about

immigration enforcement operations and access to justice to the public. The Clinic frequently

obtains and analyzes data from government agencies and publishes studies and evaluations to

educate the public about the way that the U.S. immigration enforcement and adjudication systems

function. The Clinic disseminates these materials by publishing them on websites and in print

publications, circulating them on listservs, and sharing them with the media.

        13.     Defendant U.S. Department of Justice (“DOJ”) is an agency of the United States

government and an agency within the meaning of 5 U.S.C. § 552(f)(1).

        14.     Defendant Executive Office for Immigration Review (“EOIR”) is a subcomponent

of DOJ, 8 C.F.R. § 1003.0(a), and an agency within the meaning of 5 U.S.C. § 552(f)(1). EOIR is

comprised of Immigration Courts and the BIA. See 8 C.F.R. § 1003.0(a).

        15.     Defendants have custody and control over the records the Plaintiffs seek to have

made publicly available under 5 U.S.C. § 552(a)(2).

                                    STATEMENT OF FACTS

INCREASE IN INTERIOR IMMIGRATION ENFORCEMENT

       16.     Since early 2017, immigration enforcement against noncitizens residing in the

United States has increased over 40 percent and continues to rise. As part of this shift, ICE began

to conduct raids—mass-scale arrests—more frequently in immigrant communities.

       17.     Many of the individuals arrested in these raids and other enforcement actions have

years-old deportation orders, but subsequently have resided in the United States with the federal

government’s permission. During the time that has elapsed since they were ordered deported,


                                                   5
             Case 1:19-cv-01835 Document 1 Filed 02/27/19 Page 6 of 16



many have gained new bases for regularizing their immigration status. In some cases, that is due

to changes in immigration law or their familial structure; in other cases, these individuals newly

qualify for persecution-based relief from deportation because of changed conditions in their

country of origin that now make it dangerous—potentially life-threatening—for them to return to

those countries if they were deported.

       18.     ICE does not, however, screen individuals for new bases for relief, including fear

of persecution, when it arrests individuals with prior removal orders. Nor does the agency provide

individuals with attorneys or options for presenting these new bases for relief. Rather, ICE

generally moves to execute the removal order and deport the person to his or her country of origin,

irrespective of an individual’s right to relief or protection unless and until a court orders otherwise.

       19.     As a result, individuals with years- or decades-old removal orders and meritorious

claims for relief—including asylum—have been deported to circumstances where they now face

danger or even death.


STATUTORY AND REGULATORY MECHANISMS FOR PROTECTING AGAINST
IMMEDIATE DEPORTATION

       20.     The Immigration and Nationality Act and accompanying regulations codify

mechanisms to protect individuals who have bases to reopen their removal proceedings and

protections for those who would be irreparably harmed if they are deported.

       21.     Specifically, this legal regime grants noncitizens with prior removal orders the right

to seek to reopen their removal proceedings by filing a motion to reopen or a motion to reconsider

their prior order of removal. A motion to reopen authorizes an Immigration Judge (“IJ”) or the

BIA to vacate an existing removal order based on new and previously unavailable evidence, such

as proof of potential persecution. See 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. §§ 1003.2(c),

1003.23(b)(3). Motions to reconsider, on the other hand, constitute a mechanism for individuals
                                                   6
               Case 1:19-cv-01835 Document 1 Filed 02/27/19 Page 7 of 16



to vacate an existing order based on errors of law or fact in a previous decision. See 8 U.S.C.

§ 1229a(c)(6)(C).

         22.      The process of filing either a motion to reopen or a motion to reconsider is

demanding and complicated. The statute and regulations require that motions to reopen, for

example, be accompanied by a substantial amount of new evidence, 8 U.S.C. § 1229a(c)(7);

8 C.F.R. §§ 1003.2(c), 1003.23(b)(3), which takes significant effort to gather and assemble.

Motions to reconsider must demonstrate error in the tribunal’s previous decision,

8 C.F.R. § 1003.2(b), which often requires significant research.

         23.      Remaining in the United States is crucial for individuals to adequately prepare such

motions to reopen or reconsider. That is because, once deported, individuals, even those with

meritorious claims, are less likely to have access to legal assistance, legal resources, and evidence

located in the United States, all of which are often critical to reopening a case.

         24.      Moreover, after an individual has been deported, he or she may fall victim to the

feared persecution. Further, it is extremely difficult to successfully litigate a motion to reopen or

a reopened case from outside of the United States, or, even if successful, return to the United

States, as individuals are often in hiding and unable to communicate with their attorney or others

in the United States.

         25.      Therefore, to ensure that noncitizens do not experience irreparable harm while a

bona fide motion to reopen or reconsider is pending at the BIA, noncitizens may also seek a stay

of removal pending adjudication of such a motion. See 8 C.F.R. §§ 1003.2(f); 1003.23(b)(1)(v).2




2
  Deportation is automatically stayed only in two narrow types of motions: (1) a motion to rescind an in absentia
removal or deportation proceeding is pending at the immigration court, see 8 U.S.C. § 1229a(b)(5)(C); 8 C.F.R.
§§ 1003.23(b)(4)(ii) (for removal proceedings); 1003.23(b)(4)(iii)(C) (for deportation proceedings); and (2) a motion
filed by a qualified battered spouse, child or parent pursuant to 8 U.S.C. § 1229a (c)(7)(C)(iv) is pending.
                                                         7
                Case 1:19-cv-01835 Document 1 Filed 02/27/19 Page 8 of 16



If—and only if—the motion for a stay is granted, the noncitizen will not be deported while the

motion to reopen or reconsider is pending.

          26.     A stay of removal is, moreover, often essential to allow the noncitizen to remain

in the United States in order to pursue the statutory right to present one’s claims. By statute,

noncitizens have a right to seek federal court review of the denial of a motion to reopen or a motion

to reconsider by filing a petition for review in the relevant court of appeals. 8 U.S.C. §§ 1252(a)(1),

(b)(6). Absent a stay of removal from EOIR, noncitizens may be deported to their countries of

origin before they can avail themselves of their sole opportunity for federal court review of their

claims.

          27.    In order to prevent irreparable harm while the court of appeals is considering the

petition for review, noncitizens may seek—and often obtain—a stay of removal from the court of

appeals. 8 U.S.C. § 1252(f). Indeed, recognizing the nature of the harm that deportation signifies,

some federal courts grant automatic stays of removal when a person files a stay motion in

conjunction with a petition for review, at least until the court of appeals can receive briefing and

decide the merits of the stay motions.3

          28.    If however, the BIA denies a noncitizen’s stay of removal and the noncitizen is

subsequently deported before a motion to reopen or reconsider is adjudicated, the noncitizen risks

imminent persecution, injury, and even death before having the opportunity to seek federal court

review. Therefore, if a noncitizen does not receive a stay of removal from EOIR while in the

country, any subsequent relief from the federal courts is too late.




3
 See, e.g., In re Immigration Petitions for Review Pending in the U.S. Court of Appeals for the Second Circuit, 702
F.3d 160, 162 (2d Cir. 2012); 1ST CIR. LOCAL R. 18.0; UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT,
STANDING ORDER REGARDING IMMIGRATION CASES (Aug. 5, 2015); 9TH CIR. GENERAL ORDER 6.4(c)(1).
                                                         8
              Case 1:19-cv-01835 Document 1 Filed 02/27/19 Page 9 of 16



        29.      Thus, timely and fair adjudication of motions to stay deportation filed in

conjunction with motions to reopen or reconsider ensures that noncitizens are not irreparably

harmed as a result of deportation without having a meaningful opportunity to present their claims.

        30.      For all of these reasons, motions for stays of removal and motions to reopen or

reconsider play critical roles in our nation’s immigration system.

DEFICIENCIES IN EOIR STAY PROCESS & CONSEQUENCES

        31.      Despite the well-recognized importance of the mechanisms described above, there

are significant problems with EOIR’s practices surrounding stay requests filed in conjunction with

these motions.

        32.      First, EOIR has no publicly available guidance regarding the standard that

immigration judges and the BIA apply in adjudicating motions for a stay of removal. The lack of

guidance prevents litigants, courts, and the public from understanding its practices. Further, this

lack of guidance prevents litigants, especially those who are pro se, from understanding how they

can avail themselves of this mechanism for protection.

        33.      Second—and relatedly—EOIR routinely issues conclusory orders in deciding

motions for stays of removal that prevent litigants, courts, and the public from understanding or

meaningfully reviewing the reasoning underlying its decisions or the standards it applies.

        34.      Because EOIR fails to articulate a standard for how it decides stay requests, it is

unclear what factors it considers or how much weight is placed on each factor. Therefore, without

clear, public guidance on the stay standard applied, litigants and their advocates, and especially

pro se litigants, have no way of knowing whether their stay motions are adequately prepared or

satisfy relevant factors.




                                                  9
               Case 1:19-cv-01835 Document 1 Filed 02/27/19 Page 10 of 16



         35.      Third, EOIR has adopted a practice of adjudicating motions for stays of removal at

the last minute. While EOIR’s published manual indicates that EOIR will consider non-emergency

motions for stays of removal, in practice, EOIR only adjudicates time-sensitive stay motions when

ICE confirms that the noncitizen is hours or sometimes minutes away from being put onto a plane.

At that point, it is often too late for noncitizens or their attorneys to take further steps to prevent

removal. That is, even if EOIR has adjudicated the motion to reopen, the last-minute denial of the

stay makes it practically impossible for a noncitizen to pursue the right to seek review in federal

court. At that point, it is too late to file a petition for review and seek a stay of removal from the

court of appeals before the person is deported.

         36.      Fourth, the BIA routinely denies stays without adjudicating the underlying motion

to reopen or reconsider. This practice of denying stay motions without adjudicating motions to

reopen prevents noncitizens from seeking stays of removal from federal courts of appeals.4

         37.      These deficiencies mean that individuals with bona fide claims for reopening or

reconsidering their removal orders may be deported to countries where they face imminent

persecution, injury, and even death before their motions to reopen are adjudicated by EOIR or

reviewed by any federal court.

         38.      The harmful consequences of these practices are all the more pervasive and

apparent given increased immigration enforcement and rescission of the prosecutorial discretion

guidance that prevented certain removals in the past.




4
 Without a final decision on a motion to reopen, noncitizens are unable to file a petition for review in the court of
appeals pursuant to 8 U.S.C. § 1252(a)(1).
                                                          10
             Case 1:19-cv-01835 Document 1 Filed 02/27/19 Page 11 of 16



PLAINTIFFS’ FOIA REQUESTS AND DEFENDANTS’ RESPONSES

       39.     In light of the deficiencies in EOIR’s processes for adjudicating motions for stays

of removal filed in conjunction with motions to reopen or reconsider and the government’s

increased enforcement against individuals with final orders of removal, the Plaintiffs sought

records regarding the BIA’s policies and practices for adjudicating stay requests by filing two

FOIA requests.

       First FOIA Request

       40.     On July 17, 2018, the Plaintiffs submitted their first FOIA request to the EOIR

(“First Request”) for records related to motions for a stay of removal filed with the BIA in

conjunction with a motion to reopen or motion to reconsider. See Ex. A (First Request).

       41.     The First Request sought records regarding motions to stay removal filed in

conjunction with motions to reopen or reconsider that had been adjudicated in the fiscal years

(“FY”) 2015 through 2018. Id. at 1. Specifically, the First Request sought disclosure of records

that, inter alia, would show the frequency with which the BIA grants each type of motion, the

relationship between stay motions and motions to reopen or reconsider, and the timeline for

adjudicating such motions.

       42.     The Plaintiffs requested expedited processing in light of the devastating impact of

new immigration enforcement practices on noncitizens, the urgent need for noncitizens and their

attorneys to be able to make informed decisions about how to best proceed in their cases, and the

importance of safeguarding the public interest by ensuring that the BIA is complying with its

statutory, regulatory, and constitutional obligations.

       43.     On July 18, 2018, the Plaintiffs received a letter acknowledging receipt of the

Plaintiffs’ FOIA request. See Ex. B (First Letter Acknowledgment). The letter indicated that the


                                                 11
             Case 1:19-cv-01835 Document 1 Filed 02/27/19 Page 12 of 16



Plaintiffs’ request had been placed on the “second track for simple requests,” rather than on the

“first track” for requests that have received expedited processing, indicating that the Plaintiffs’

request for expedited processing had been denied. Id.

       44.     Nearly two months later, on September 7, 2018, the Plaintiffs received Defendants’

response, the entirety of which was a single Excel spreadsheet containing certain “stay of removal

data” that happened to be tracked by the BIA’s Emergency Stay Unit. See Ex. C (Response Letter).

The response did not contain, or explain the absence of, other records responsive to the Plaintiffs’

request, nor did it indicate that any other databases, including EOIR’s case management system,

CASE, or files were searched for responsive records. Id.

       45.     In the four months that followed, the Plaintiffs made diligent efforts to compel

EOIR to produce the requested records. Such efforts included multiple emails and at least two

phone conversations with the assigned FOIA officer in an effort to resolve the issues at the

administrative level. However, these attempts were unsuccessful. The agency continued to refuse

to conduct an adequate search or, therefore, produce the remaining records.

       Appeal of Response to First FOIA Request

       46.     On November 15, 2018, the Plaintiffs timely appealed Defendants’ inadequate

response to the First Request. Ex. D (First Request Appeal Letter).

       47.     The Plaintiffs’ appeal explained that EOIR failed to conduct an adequate search

“reasonably calculated to uncover all relevant documents” for records in response to the Plaintiffs’

FOIA Request, as is required under 5 U.S.C. § 552(a)(3) or, therefore, comply with its statutory

duty to produce all non-exempt records. Ex. D (First Request Appeal Letter) at 3–4.

       48.     The Plaintiffs received no response or acknowledgement of the appeal for three

months. On February 14, 2019, the Plaintiffs received a determination on the appeal. Ex. E (First


                                                12
             Case 1:19-cv-01835 Document 1 Filed 02/27/19 Page 13 of 16



Request Appeal Decision). The decision affirmed EOIR’s response, but did so on partly modified

grounds not discussed in EOIR’s initial determination. Specifically, it asserts that the Plaintiffs’

request did not reasonably describe the records sought and that the search would be unduly

burdensome, but neither discussed the detailed nature of the Plaintiffs’ request nor the Plaintiffs’

significant efforts to resolve the issue with the assigned FOIA officer. Id.

       Second FOIA Request

       49.     On November 19, 2018, the Plaintiffs submitted a second FOIA request to EOIR

(“Second Request”). The Second Request, like the First Request, seeks records related to motions

for a stay of removal filed with the BIA in conjunction with a motion to reopen or motion to

reconsider. Ex. F (Second Request).

       50.     The Second FOIA Request sought three categories of records: (1) records similar

to those requested in the First FOIA Request, but for FY 2008 through FY 2014; (2) records

reflecting EOIR’s policies and procedures regarding its processing, recording, and tracking of

motions for stays of removal filed in connection with a motion to reopen or motion for

reconsideration filed with the BIA; and (3) a random sample of written decisions denying motions

for a stay of removal.

       51.     The Plaintiffs also sought expedited processing of the Second Request on the same

basis as they did for the First Request.

       52.     On November 29, 2018, the Plaintiffs received a letter dated November 21, 2018

acknowledging EOIR’s receipt of the Plaintiffs’ Second Request. See Ex. G (Second Letter

Acknowledgment). As with the First Request, the letter indicated that the Plaintiffs’ request had

been placed on the “second track” rather than on the “first track” for expedited processing, which

the Plaintiffs understood to mean that their request for expedited processing had been denied. Id.


                                                 13
             Case 1:19-cv-01835 Document 1 Filed 02/27/19 Page 14 of 16



       53.     To date, EOIR has not provided any records pursuant to the Plaintiffs’ Second

Request.

                                     CLAIM FOR RELIEF

                                  FIRST CAUSE OF ACTION

  Violation of the Freedom of Information Act, 5 U.S.C. § 552, for Failure to Conduct an
                         Adequate Search for Responsive Records

       54.     The Plaintiffs repeat, allege and incorporate, as fully set forth herein, each and

every allegation contained in paragraphs 1–53 above.

       55.     The Defendants are obligated under 5 U.S.C. § 552(a)(3)(C) to conduct a

reasonable search for records responsive to the Plaintiffs’ FOIA Requests.

       56.     The Plaintiffs have a legal right to obtain such records, and no legal basis exists for

the Defendants’ failure to search for them.

       57.     The Defendants’ failure to conduct a reasonable search for records responsive to

the Plaintiff’s Requests violates, at a minimum, 5 U.S.C. § 552(a)(3)(C) and the regulations

promulgated thereunder.

                                SECOND CAUSE OF ACTION

    Violation of the Freedom of Information Act, 5 U.S.C. § 552, for Failure to Disclose
                                   Responsive Records

       58.     The Plaintiffs repeat, allege and incorporate, as fully set forth herein, each and

every allegation contained in paragraphs 1–53 above.

       59.     The Defendants are obligated under 5 U.S.C. § 552(a)(3) to promptly produce

records responsive to the Plaintiffs’ FOIA requests and supplement thereto.

       60.     The Plaintiffs have a legal right to obtain such records, and no legal basis exists for

the Defendants’ failure to disclose them.


                                                 14
              Case 1:19-cv-01835 Document 1 Filed 02/27/19 Page 15 of 16



       61.      The Defendants’ failure to disclose all responsive records violates, at a minimum,

5 U.S.C. § 552(a)(3)(A), as well as the regulations promulgated thereunder.

                                 THIRD CAUSE OF ACTION

Violation of the Freedom of Information Act, 5 U.S.C. § 552, for Failure to Respond within
                                     Time Required

       62.      The Plaintiffs repeat, allege and incorporate, as fully set forth herein, each and

every allegation contained in paragraphs 1–53 above.

       63.      The Defendants are obligated under 5 U.S.C. § 552(a)(6)(A)(i) to promptly produce

records responsive to the Plaintiffs’ FOIA requests. The Plaintiffs have a legal right to obtain such

records, and no legal basis exists for the Defendants’ failure to disclose them.

       64.      The Defendants’ failure to disclose all responsive records violates, at a minimum,

5 U.S.C. § 552(a)(3)(A), as well as the regulations promulgated thereunder.

                                    PRAYER FOR RELIEF

WHEREFORE, the Plaintiffs respectfully pray for judgment against the Defendants as follows:

       a.       Order the Defendants to expeditiously conduct an adequate search for all records

responsive to the Plaintiffs’ FOIA requests in accordance with 5 U.S.C. § 552(a)(3)(C);

       b.       Declare that the Defendants’ failure to disclose the records responsive to the

Plaintiffs’ request violates FOIA, 5 U.S.C. § 552(a)(3)(A), as well as the regulations promulgated

thereunder;

       c.       Declare that the Defendants’ failure to promptly produce records responsive to the

Plaintiffs’ request violates FOIA, 5 U.S.C. § 552(a)(6)(A)(i);

       d.       Order the Defendants to expeditiously process and disclose all responsive, non-

exempt records, and enjoin the Defendants from improperly withholding records;



                                                 15
            Case 1:19-cv-01835 Document 1 Filed 02/27/19 Page 16 of 16



       e.      Award the Plaintiffs reasonable attorneys’ fees and other litigation costs pursuant

to 5 U.S.C. § 552(a)(4)(E), and any other applicable statute or regulation; and

       f.      Grant such other relief as the Court may deem just, equitable, and appropriate.


                                             Respectfully Submitted,


Dated: February 27, 2019                     /s/ Lindsay Nash_____
                                             Lindsay Nash
                                             Yael Ben Tov*
                                             Rikke Bukh*
                                             Geroline Castillo*
                                             Emily Lundgren*
                                             Kathryn O. Greenberg Immigration Justice Clinic
                                             Benjamin N. Cardozo School of Law
                                             55 Fifth Avenue, 11th Floor
                                             New York, NY 10003
                                             (212) 790-0433
                                             lindsay.nash@yu.edu

                                             Claudia Valenzuela**
                                             American Immigration Council
                                             1331 G Street NW, Suite 200
                                             Washington, DC 20005
                                             (202) 507-7540
                                             cvalenzuela@immcouncil.org

                                             Trina Realmuto
                                             Kristin Macleod-Ball***
                                             American Immigration Council
                                             1318 Beacon Street, Suite 18
                                             Brookline, MA 02446
                                             (857) 305-3600
                                             trealmuto@immcouncil.org
                                             kmacleod-ball@immcouncil.org


                                             * Motion to Appear as Law Students forthcoming
                                             **Application for admission pro hac vice pending
                                             ***Application for admission pending




                                                16
